  Case 1:19-cv-00862-PLM-PJG ECF No. 5 filed 01/28/20 PageID.15 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AMY DENSTEDT,

        Plaintiff,
                                                    Case No. 1:19-cv-862
 v.
                                                    HONORABLE PAUL L. MALONEY
 LEGAL PREVENTION SERVICES, LLC,

        Defendant.
 ____________________________/


                                   ORDER OF DISMISSAL

       This Court having sent to counsel for Plaintiff a Notice of Impending Dismissal (ECF No.

4) and having heard no response:

       NOW THEREFORE, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, this

matter is hereby DISMISSED without prejudice.

               IT IS SO ORDERED.



Dated: January 28, 2020                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
